Citation Nr: 0717502	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-43 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1992.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an March 2004 rating decision 
of the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In April 2007, the veteran attended a hearing before a 
Decision Review Officer (DRO) at the Winston-Salem RO.  A 
transcript of the hearing is of record.

The Board notes that in April 2007 evidence was submitted to 
the Board that was not previously considered by the 
originating agency.  The veteran has waived his right to have 
this evidence initially considered by the originating agency.


FINDING OF FACT

Major depressive disorder was not shown during service or 
within one year of the veteran's discharge from service and 
the competent medical evidence of record does not show that 
the veteran's depressive disorder is etiologically related to 
service.  


CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in January 2005, subsequent to 
its initial adjudication of the claim.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim but has determined 
that no such examination is required in this case because the 
medical evidence of record is sufficient to decide the claim. 
See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, 
under the law, an examination or opinion is necessary to make 
a decision on the claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

As noted below, while the evidence shows that the veteran 
underwent some counseling during service, there is no medical 
evidence that he was diagnosed with depression, or any other 
chronic psychiatric problem, at that time.  In addition, 
although the record contains a statement from the veteran's 
private psychiatrist that reports a history of suicide 
attempts and depression present during active duty service, 
the Board has determined that this opinion is not very 
probative as it is based solely on the veteran's recitation 
of history.  The Board is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also Owens v. Brown, 7 Vet. App. 429 (1995).  Therefore, 
the Board finds that the evidence of record does not show 
that the veteran's current symptoms "may be associated with 
the veteran's period of service" and as such, the criteria 
requiring a VA examination have not been met.  See McLendon, 
supra.    

The record also reflects that VA has satisfied the duty to 
assist the veteran in developing his claim.  The originating 
agency has obtained the veteran's service medical records and 
post-service treatment records.  The Board notes that 
although complete service medical records are associated with 
the record, there is no separation examination report 
included in the claims folders.  In addition, in February 
2006 VA determined that social services counseling records 
were unavailable from 1987 to 1988 as such records are 
destroyed after five years.  Neither the veteran nor his 
representative has identified any other outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  Therefore, the Board 
is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in January 2007.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his major depressive disorder was 
incurred during active duty service.  While the record 
contains a February 2006 statement from one of the veteran's 
fellow servicemen noting that the veteran underwent 
counseling for depression during service, his service medical 
records do not support such a finding.  Review of the 
veteran's service medical records reveal no findings of 
depression or a chronic psychiatric disorder.  The service 
medical records do show that the veteran underwent mental 
health treatment in June and July 1991 for social discomfort.  
He was found to have interpersonal problems and a lack of 
social skills; no other psychological diagnoses were 
rendered.  While the veteran contends that he attempted 
suicide on two occasions during service in 1984 and 1988, 
there is no evidence of these incidents in his medical 
records.  Furthermore, in records of subsequent treatment 
dated in October 1988 the veteran was found to have no 
history of psychological problems and no indication of mental 
ailments requiring special treatment.  In addition, while no 
separation examination report is of record, the Board notes 
that the veteran was provided a periodic examination in April 
1991, a year and a half prior to his separation from active 
duty service, and he was found to be psychiatrically normal 
upon clinical examination.  In short, a chronic psychiatric 
problem was not shown during service or for years thereafter.

The post-service medical evidence of record establishes that 
the veteran was first diagnosed with major depressive 
disorder in January 1997, when he began treatment with his 
private psychiatrist, N.R.  The competent medical evidence of 
record, however, does not indicate that the major depressive 
disorder diagnosed years after separation from service had 
its onset during service.  Moreover, no competent medical 
evidence has otherwise been presented to show a causal nexus 
between the inservice treatment for social discomfort (which 
is not disputed) and the veteran's claims today.  The Board 
has considered the statements from N.R. in a May 2004 letter.  
In that letter, the veteran's psychiatrist merely repeated 
the veteran's reported history of having had two suicide 
attempts while in the military, and her belief that the 
veteran was suffering from major depression when he made 
those suicide attempts.  Such statements constitute only a 
history provided by the veteran.  The Court has held that a 
bare transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 405 (1995).  

Additionally, the Board must point out that the record 
contains no evidence showing that suicide was ever attempted.  
Furthermore, the record contains no evidence that N.R. ever 
reviewed the veteran's claims folder, service medical 
records, or any other evidence before stating that the 
veteran was suffering from major depression when the 
(undocumented) suicide attempts were made.  As there is no 
evidence of the suicide attempts, and no indication that N.R. 
based her opinion on some independent evidence, the Board can 
only conclude that N.R.'s statements in the May 2004 letter 
are based on nothing more than a recitation of history 
provided by the veteran.  The Board is not required to accept 
doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also Owens v. Brown, 7 Vet. App. 429 (1995).  
Therefore, the Board finds that the May 2004 statement from 
N.R. is not very probative.

Review of other evidence of record reveals only a January 
2004 statement from the veteran's counselor noting that he 
began psychotherapy treatment in November 1996 due to a 
number of situational, emotional, and health stressors.  The 
Board notes, however, that none of the specific stressors 
noted by the veteran's therapist relate to events that 
occurred during his active duty service.

While the record establishes that the veteran underwent some 
mental health treatment during active duty, there is no 
medical evidence that he was diagnosed with major depressive 
disorder during that time or within a year of discharge or 
that his current major depressive disorder is etiologically 
related to his active duty service.  

In essence, the evidence of a nexus between the veteran's 
current depression and his military service is limited to the 
veteran's own statements.  Statements regarding medical 
diagnoses and etiology from one with no medical training may 
not be considered competent medical evidence because 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the veteran did not have a chronic psychiatric 
disorder during service or for years thereafter, and major 
depressive disorder diagnosed years after service is not 
shown by competent medical evidence to be related to the 
veteran's period of service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for major depressive 
disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


